Citation Nr: 0335694	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
varicose veins of the right leg.   
 
2.  Entitlement to an increase in a 10 percent rating for 
varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1979 to April 1986.  
He was previously assigned a single 10 percent rating for 
bilateral varicose veins.  A February 2002 RO rating decision 
granted an increased rating, to the extent that it assigned a 
separate 10 percent rating for right leg varicose veins, and 
a separate 10 percent rating for left leg varicose veins.  
The veteran appeals to the Board of Veterans' Appeals 
(Board), claiming higher ratings for varicose veins of the 
right and left legs.


REMAND

The veteran was last afforded a VA examination in January 
2002.  The diagnosis was mild to moderate deep venous 
insufficiency, bilaterally.  The record indicates that the 
veteran has received subsequent treatment for his varicose 
veins of the legs.  An April 2003 statement from H. M. 
Mendez-Rivera, M.D., shows possible worsening of the 
veteran's condition.  

Additionally, in a December 2001 statement, the veteran 
indicated that medical evidence could be obtained from the 
San Juan, Puerto Rico VA Medical Center.  In a February 2002 
statement, the veteran also reported that he had received 
treatment at a VA hospital and from a doctor at a VA Medical 
Center.  The Board notes that in the October 2002 statement 
of the case, the RO indicated that no outpatient records were 
available for review from the San Juan, Puerto Rico VA 
Medical Center.  However, there is no indication in the 
record that such records were actually requested.  See Bell 
v. Derwinski, 2 Vet.App. (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with a current 
VA examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since January 2002 for varicose 
veins of the legs, and the RO should then 
obtain copies of the related medical 
records.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his varicose veins of both legs.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms necessary for rating varicose 
veins should be reported.  

3.  Thereafter, the RO should review the 
claims for increased ratings for varicose 
veins of the right and left legs.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


